Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is an Allowance in response to a non-final Office Action reply filed 5/12/21 in which claims 1-2, 4-6, 10-11, 13-15 and 17-18 were amended, claim 21 was canceled and claims 22-24 were added.

Allowable Subject Matter
Claims 1-20 and 22-24 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Jang et al (US 6165406), Kritchman et al (US 2004/0207124), Gullentops et al (US 2011/0249048) and Stevens (US 2010/0256255).  None of the closest prior art references including these teach or suggest, either alone or in combination:  printing, by the ink printing apparatus, a target pattern onto a layer of the three-dimensional object; scanning, by an optical sensor, the target pattern; and aligning the extruder assembly with the target pattern.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743